On Application nor Rehearing.
Todd, J.
In the body of our opinion in this case, we stated that the amount which we allowed the plaintiff was subject to a credit for the sums shown to have been paid after the judgment of the District Court was rendered. We, however, omitted to state in our decree,the total amount of this credit, and this omission should be corrected.
We do not think that the defendants, against whom our judgment is rendered, should be compelled to pay any costs of the District Court accruing by reason of citations issued against some of the original defendants, who were-never actually cited, and growing out of the proceedings against others who were subsequently discharged or released by the plaintiff.
It is, therefore, ordered that our previous decree be amended and corrected by declaring the amount thereof ($7500) subject to a credit of six thousand five hundred and eighty dollars ($6580), being the aggregate of the sums paid by some of the original defendants on account of the, judgment of the lower court, and that the defendants named in our decree pay the costs of the District Court, except such as grew out of citations and proceedings exclusively against those of the original defendants who either were not actually cited or after citation and judgment were discharged, which costs, with the costs of appeal, are to be paid by *646plaintiff, and that the decree heretofore rendered as thus corrected and amended be reaffirmed, and a rehearing refused. .
Poché, J.
For the reasons given in my dissenting opinion, I think that a rehearing should have been granted in this case, and I therefore-dissent from the opinion of the majority in refusing the rehearing herein, prayed for.
Bermudez, C. J., concurs.